EXHIBIT 99.1 The CATO Corporation NEWS RELEASE FOR IMMEDIATE RELEASE For Further Information Contact: John R. Howe Executive Vice President Chief Financial Officer 704-551-7315 CATO REPORTS 1Q EPS 16% Provides 2Q and Updates 2016 Full Year Guidance Charlotte, NC (May 19, 2016) – The Cato Corporation (NYSE: CATO) today reported net income of $35.9 million or $1.29 per diluted share for the first quarter ended April 30, 2016, compared to net income of $31.1 million or $1.11 per diluted share for the first quarter ended May 2, 2015. Net income increased 15% and earnings per diluted share increased 16% for the quarter. Sales for the first quarter were $285.5 million, or an increase of 1% from sales of $281.6 million for the first quarter ended May 2, 2015. The Company’s same-store sales for the quarter were flat to last year. “Although same-store sales for the first quarter were flat, our earnings per diluted share increased over last year primarily due to higher gross margins, change in recognition of unredeemed gift cards and favorable adjustments to the effective tax rate as a result of tax initiatives,” stated John Cato, Chairman, President, and Chief Executive Officer. “Our expectations for the second quarter remain unchanged from what was included in the original guidance for the full year and reflect same store sales in the range of down 2% to flat and earnings per diluted share in the range of $.50 to $.53 versus $.56 last year. After adjusting our original 2016 guidance for first quarter actual results, our estimate of earnings per diluted share for the full year is now a range of $2.25 to $2.38 versus $2.39 last year.” 8100 Denmark Road P.O. Box 34216 Charlotte, NC 28234 5 (704) 554-8510 Gross margin increased 30 basis points to 42.6% of sales primarily due to higher merchandise margin in the quarter. SG&A expenses as a percent of sales increased 50 basis points to 24.9% during the quarter primarily due to increased store expenses. The effective tax rate decreased 670 basis points to 28.5% versus the prior year at 35.2% due to favorable adjustments to the effective tax rate as a result of tax initiatives. The Company ended the quarter with cash and short-term investments of $298.4 million. During the first quarter, the Company opened one store, relocated two stores and closed one store. As of April 30, 2016, the Company operated 1,372 stores in 33 states, compared to 1,352 stores in 32 states as of May 2, 2015. The Cato Corporation is a leading specialty retailer of value-priced fashion apparel and accessories operating three concepts, “Cato”, “Versona” and “It’s Fashion”.
